Citation Nr: 1510905	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-08 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran testified before the undersigned in a September 2014 hearing.  A hearing transcript was associated with the claims file and reviewed prior to this decision.

The Veteran did not provide a substantive appeal for the claim of service connection for posttraumatic stress disorder and instead submitted a statement that he wished to withdraw his appeal.  As such, that appeal is not before the Board.  See 38 U.S.C.A. § 7105(d)(3).  


FINDINGS OF FACT

The evidence shows that tinnitus began in and continued since service.


CONCLUSION OF LAW

The criteria of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board grants the claim for service connection for tinnitus, the Veteran could not be prejudiced and discussion of compliance with the Veterans Claims Assistance Act is unnecessary.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain chronic diseases will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1101 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran is competent to describe symptoms observable to his senses; as such, he is also competent to diagnose tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Charles v. Principi, 16 Vet. App. 370, 374 (2003).  The Board finds him credible, as his statements have been detailed and consistent.

The criteria for service connection for tinnitus have been met.  See 38 C.F.R. § 3.303.

The evidence shows tinnitus currently.  During the Board hearing and VA examination, the Veteran reported experiencing ringing in his ears near-constantly.  The August 2011 VA examiner confirmed the diagnosis of tinnitus based on the Veteran's reports.

The evidence also shows in-service noise exposure and onset of tinnitus.  In the Board hearing, the Veteran reported being exposed to mortar fire while in service.  His DD 214 confirms his work as an indirect fire crewman in service.  The Veteran has consistently reported the onset of tinnitus symptoms in 1972 while still in service.  See Board hearing and VA examination.  Additionally, examination at pre-induction compared to separation shows a downward shift in auditory acuity.

Tinnitus is considered a chronic disease as an organic disease of the nervous system.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309(a).  As such, service connection can be shown with the Veteran's statements of continuous tinnitus symptoms.  See Walker, 708 F.3d at 1331.

The August 2011 VA examiner found that tinnitus was less likely than not related to service.  In her rationale, the examiner explained that the Veteran's constant tinnitus is a finding common to acoustic trauma.  The examiner found it impossible to rule out the contribution of 40 years of unprotected and protected noise exposure after service.  The Veteran reported consistently using hearing protection after service.  Further, the examiner's opinion is inadequate because she did not apply the appropriate evidentiary standard for service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   Given the credible lay testimony and given the downward shift in audiometric readings in service, the Board resolves doubt in the Veteran's favor.  A causal relationship is established by the Veteran's reports of continuous symptoms, and service connection for tinnitus is warranted.  See Walker, 708 F.3d at 1331; 38 C.F.R. § 3.303.


ORDER

Service connection for tinnitus is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


